DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 14-15 have been examined in this application.  Claim 15 is newly added.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 10/25/2022.  
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘quilt’ (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities: 
The ‘quilt’ as stated in the claims does not have an element number in the instant invention’s disclosure. 
Appropriate correction is required.

Claim Objections
	Claim 14 and 15 are objected to because of the following informalities:
Claims 14 and 15 have a spelling mistake in the preamble of the claim. It is suggested to amend the term ‘beding’ to be ‘bedding’ which was previously and accurately claimed in the set of 09/23/2020.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 10722055 B2).
In regards to Claim 14, Ho teaches: A beding device (Fig. 1), which form is a pillow (1 – Fig. 1, Col 5 Lines 21-22), comprising: at least one adjusting unit (8 – Fig. 2) is able to adjust a height of the pillow (Col 6 Lines 25-31); at least one human measurement module is able to measure a three-dimensional surface morphology of a human (Col 6 Lines 35-39 *emphasis added*, “the central information processor 4 may receive information from the sensor 3, recognize whether the sleeper is lying supine or laterally, and acquire positional information of the head of the sleeper” |see note #1 below), is able to recognize the head and/or neck and/or trunk of the human from the three-dimensional model of the human (Col 8 Line 64 - Col 9 Line 1 *emphasis added*, ‘The image or information collected by the accelerometer 12 may be transmitted to the central information processor 4, to recognize that the head and neck, or the face of the sleeper is in a posture of P0.’, see note #2 below), and is able to judge a spatial posture of the head and/or neck and/or trunk of the human from the three-dimensional model of the human (Col 8 Lines 61-64 *emphasis added*, ‘When the sleeper is lying supine, the accelerometer 12 may detect that the body is sleeping on the back, or the image sensor may sense an infrared image of the front of the person.’, see note #3 below); at least one sleep position determining module (3 – Fig. 1) is able to determine a sleep position of the human based on the spatial posture of the head and/or neck and/or trunk of the human (Col 8 Lines 40-47 “the sensor 3 may collect information about the sleeper, ...., to ensure that the sleeper has a most natural and physiologic sleeping posture”, see note #3 below); and at least one form adjustment module (2 – Fig. 1) is able to control the adjusting unit (8 – Fig. 2) to adjust the height of the pillow (Col 6 Lines 25-31), so as to change the posture of the head (Col 6 Lines 35-41).  
Note #1: Positional information is understood to be an occupied space by an object with respect to another object. As such, information from a coordinate system (x, y, z) could be utilized to describe the specific location and therefore would allow a user to gain positional information of an object. Therefore, acquiring positional information of a head. Furthermore, a posture 
Note #2: A ‘stereoscopic image’ is capable of creating a perception of a three-dimensional model by combining two orthogonal images as described by the prior art of Ho (US 10722055 B2). As such, the two combination of two orthogonal images forming a third image in a three-dimensional view, whether it is real or an illusion, would be considered a visual representation (e.g. ‘model’) of the proposed structure. 
Note #3: A posture is understood to be a position in which someone holds their body when standing or sitting. As such, a posture is considered to be a specific position of the body. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 10722055 B2) in view of JP 2017533744 A.
In regards to Claim 14, Ho teaches: A beding device (Fig. 1), which form is a pillow (1 – Fig. 1, Col 5 Lines 21-22), comprising: at least one adjusting unit (8 – Fig. 2) is able to adjust a height of the pillow (Col 6 Lines 25-31); at least one human measurement module is able to measure a three-dimensional surface morphology of a human (Col 6 Lines 35-39, “the central information processor 4 may receive information from the sensor 3, recognize whether the sleeper is lying supine or laterally, and acquire positional information of the head of the sleeper” |see note #1 above), is able to recognize the head and/or neck and/or trunk of the human from the  three-dimensional model of the human (Col 8 Line 64 - Col 9 Line 1 *emphasis added*, ‘The image or information collected by the accelerometer 12 may be transmitted to the central information processor 4, to recognize that the head and neck, or the face of the sleeper is in a posture of P0.’, see note #2 above), and is able to judge a spatial posture of the head and/or neck and/or trunk of the human from the three-dimensional model of the human (Col 8 Lines 61-64 *emphasis added*, ‘When the sleeper is lying supine, the accelerometer 12 may detect that the body is sleeping on the back, or the image sensor may sense an infrared image of the front of the person.’, see note #3 above and note #4 below); at least one sleep position determining module (3 – Fig. 1) is able to determine a sleep position of the human based on the spatial posture of the head and/or neck and/or trunk of the human (Col 8 Lines 40-47 “the sensor 3 may collect information about the sleeper, ...., to ensure that the sleeper has a most natural and physiologic sleeping posture”, see note #3 above); and at least one form adjustment module (2 – Fig. 1) is able to control the adjusting unit (8 – Fig. 2) to adjust the height of the pillow (Col 6 Lines 25-31), so as to change the posture of the head (Col 6 Lines 35-41).  
		Ho does not teach: is able to establish a three-dimensional model of the human,
JP 2017533744 A teaches: is able to establish a three-dimensional model of the human (“acquire two infrared images through two 90 degrees left and right angles, and combine them as “three-dimensional images”)
Note #4: The prior art of Ho states that an ‘image’ or information can be collected by the accelerometer. An image is a visual representation of something, which can be 2D, 3D, or somehow otherwise feed into the visual system to convey information. As such, the image of Ho could be a 3D image (or model as a model is a 3D representation of something) wherein, the 3D image is transmitted to the CIP to recognize the head/neck/face of the human is in a specific posture. Additionally, the prior art of Ho states that the accelerometer may detect the body is sleeping in a specific position/posture (e.g. on their back) or the image sensor may sense an infrared image of a specific spatial position/posture (e.g. front of the person). Therefore in both circumstances the accelerometer and image sensor are capable of detecting/judging the position/posture of the human by a 3D ‘infrared’ image.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ho (US 10722055 B2) with these aforementioned teachings of JP 2017533744 A with the motivation of combining two images to further allow for a more advanced view, in order to analyze the anatomical features and better position or adjust the user based off the images acquired.
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 10722055 B2) in view of Rush et al., hereinafter Rush (US 9538158 B1).
In regards to Claim 15, Ho teaches: A beding device (Fig. 1), which form is a pillow (1 – Fig. 1, Col 5 Lines 21-22), comprising: at least one adjusting unit (8 – Fig. 2) is able to adjust a height of the pillow (Col 6 Lines 25-31); at least one human measurement module is able to measure a three-dimensional surface morphology of the head of a human (Col 6 Lines 35-39, “the central information processor 4 may receive information from the sensor 3, recognize whether the sleeper is lying supine or laterally, and acquire positional information of the head of the sleeper” |see note #1 above), is able to recognize the head from the three-dimensional model (Col 8 Line 64 - Col 9 Line 1 *emphasis added*, ‘The image or information collected by the accelerometer 12 may be transmitted to the central information processor 4, to recognize that the head and neck, or the face of the sleeper is in a posture of P0.’, see note #2 above), at least one sleep position determining module (3 – Fig. 1) is able to determine a sleep position of the human based on the spatial position and/or posture of the head and/or neck and/or trunk of the human (Col 8 Lines 40-47 “the sensor 3 may collect information about the sleeper, ...., to ensure that the sleeper has a most natural and physiologic sleeping posture”, see note #3 above); and at least one form adjustment module (2 – Fig. 1) is able to control the adjusting unit (8 – Fig. 2) to adjust the height of the pillow (Col 6 Lines 25-31), so as to change the posture of the head (Col 6 Lines 35-41).
Ho does not teach: and a quilt covering the human, is able to establish a three-dimensional model of the head of the human and the quilt, is able to judge a spatial posture of the trunk from the three-dimensional model of the quilt;
Rush teaches: and a quilt covering the human (204 – ‘blanket covering the body’, Col 8 Line 63- Col 9 Line 1), is able to establish a three-dimensional model of the head of the human and the quilt (Col 3 Lines 12-20 - ‘For example, the camera 102 may capture image data (e.g., three-dimensional data) representing a bed and one or more objects within the FOV of the camera 102 with respect to an image plane of the camera 102.’, see note #6 below) , is able to judge a spatial posture of the trunk from the three-dimensional model of the quilt (Col 3 Lines 12-29, see note #6 below);
Note #6: Rush as stated in Col 3 Lines 12-20, describes the capability for the camera to capture image data (3D data) of a bed AND one or more objects (e.g. human, blanket, etc.). As such, with Rush further stating in Col 3 Lines 21-29, that it is capable of not only capturing the data with the camera it can also compute the data through the device 104, which is known to calculate an answer with the use of a computer (or similar) to determine the position/posture of the 3D quilt, bed, or other objects as stated above. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ho with these aforementioned teachings of Rush with the motivation of incorporating a blanket/quilt or other form a user covering on a bed. For the purpose of determining the position of the user relative to a plane or other object (such as a blanket/quilt/etc.) such that not just the user’s head can be recognized and formed into the model but also allowing lower body portions such as neck, torso and extremities that may be covered by the blanket/quilt to be coordinated with the bedding system. This would further provide a more reliable model and judgement when adjusting the height of the pillow relative to the rest of the body.
Response to Arguments

	Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
	Applicant respectfully submits that US 10722055 B2 even in view of JP 2017533744 A fail to disclose at least the following limitations: 
(1) "the human measurement module is able to recognize the head and/or neck and/or trunk of the human from the three-dimensional model of the human"; 

(2) "the human measurement module is able to judge a spatial position the head and/or neck and/or trunk of the human from the three-dimensional model of the human". 

Examiner’s Arguments:
To begin, the Examiner points to a correction of the Applicant’s claim limitations:
	The Examiner respectfully notes that both Claims 14 and 15 as currently written do not state the quotation of the claims from above. Additionally, the limitations as written from above only partially underline new limitations. Rather the Examiner replicated below what is currently and properly claimed in the claim set filed on 10/25/2022 per the above limitations (1) and (2).
(CORRECTED 1) “is able to recognize the head and/or neck and/or trunk of the human from the  three-dimensional model of the human,”

(CORRECTED 2) “and is able to judge a spatial posture of the head and/or neck and/or trunk of the human from the three-dimensional model of the human;”

	With the proper language established by the Examiner as (CORRECTED 1) and (CORRECTED 2), the Examiner notes that the claim as currently written could be interpreted in several different ways, which is shown by at least the three different bullet points below:
Whereas the Applicant interprets that the ‘human measurement model’ is capable of performing the measuring/establishing/recognizing/judging tasks. 

While the Examiner interprets that the ‘human measurement model’ is capable of performing the measuring of the three-dimensional morphology, however, the other tasks of establishing/recognizing/judging are capable of being done by different devices (whether they are directly or indirectly claimed).

Additionally, another interpretation (not relied upon) could be a chain effect of the other. Such that the ‘human measurement model’ is initially measured, while the following tasks of establishing/recognizing/judging are then completed by the previous task. (I.e. the ‘human measurement model’ is initially measured, while the ‘three-dimensional model of the human’ is established/recognized/judged by the previous measuring of the ‘three-dimensional model of the human’)

In order to clarify this and to further prosecution the Examiner suggests a future amendment to the claims, shown below by including a colon (:) which will introduce a list of items after the first recitation of the ‘human measurement module’:
“at least one human measurement module: is able to measure a three-dimensional surface morphology of a human, is able to establish a three-dimensional model of the human, is able to recognize the head and/or neck and/or trunk of the human from the  three-dimensional model of the human, and is able to judge a spatial posture of the head and/or neck and/or trunk of the human from the three-dimensional model of the human;”


With regards to the Applicant’s argument and (CORRECTED 1) and (CORRECTED #2)  Limitation(s):
----------------------------------------------------The Corrected 1 Limitation ------------------------------------------------
	In regards to the (CORRECTED 1) limitation, the Examiner points to Col 8 Line 64 – Col 9 Line 1 of Ho, which states the following (*emphasis added*):
‘The image or information collected by the accelerometer 12 may be transmitted to the central information processor 4, to recognize that the head and neck, or the face of the sleeper is in a posture of P0.’ 

As stated and in summary, the accelerometer collects an image or information, transmits the image or information to the CIP, to further recognize specific body parts of the upper extremities when in a posture is established or initialized. For the purpose of proper explanation, the Examiner would like to explain their interpretation of a few key words which were emphasized from the Col 8 Line 64 – Col 9 Line 1. The Examiner interprets the following terms:
Image – is a visual representation of something, which can be 2D, 3D, or somehow otherwise feed into the visual system to convey information

Recognize – to acknowledge, or to know and remember

Posture - position in which someone holds their body when standing, laying, and/or sitting. As such, a posture is considered to be a specific position of the body relative to a action.

Therefore, with those three terms and their interpretation within the art established, the Examiner will analyze the claim limitation (1) argued by the Applicant as currently written:
"the human measurement module is able to recognize the head and/or neck and/or trunk of the human from the three-dimensional model of the human";


It is interpreted from the prior art of Ho (utilizing the interpreted terms above), that the image (aka 3D visual representation) is collected, and transmitted to the CIP, to recognize (aka acknowledging or know/remember) that the head and neck, or face of the sleeper is in an initial or starting posture (aka position of the body while laying). As such, the Examiner notes that the prior art reads on the claim, such that the recognition of the body part comes from the image although intermediate steps are required. 

--------------------------------------------------------- The Corrected 2 Limitation --------------------------------------------
	In regards to the (CORRECTED 2) limitation, the Examiner points to Col 8 Lines 61-64 of Ho, which states the following (*emphasis added*):
‘When the sleeper is lying supine, the accelerometer 12 may detect that the body is sleeping on the back, or the image sensor may sense an infrared image of the front of the person.’

For the purpose of proper explanation, the Examiner would like to explain their interpretation of a few key words which were emphasized from the Col 8 Lines 61-64 from Ho. The Examiner interprets the following terms:
	Supine – lying on back, or face upward

Image – a visual representation of a person or thing, being 2D or 3D, or somehow otherwise conveyed to visual data

As stated and in summary, the accelerometer detects a body sleeping on their back OR the image sensor may sense shows a frontal image of the person. An image is a visual representation of something, thus, the image of Ho could be a 3D image (or model as a model is a 3D representation of something – in the field of endeavor a CAD model is commonly used). Therefore in both circumstances, the accelerometer and image sensor are capable of detecting/judging the position/posture of the human by a 3D ‘infrared’ image (aka model).

----------------------------------------Conclusion of Corrected Limitations 1 and 2----------------------------------------
	In conclusion, the interpretation between Applicant’s intention and what is claimed has been addressed above. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (the incorrect limitations (1) and (2) from Applicant’s Argument above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim is suggested to be amended to include a listing limitation which would be easily corrected by a colon.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/5/2022